Citation Nr: 0738950	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-39 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	P. Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a January 2004 rating decision, the RO continued the 
assigned 50 percent rating for PTSD.  The veteran perfected 
an appeal of this issue.  In October 2005, a Travel Board 
hearing before the undersigned Veterans Law Judge was held at 
the RO.  A transcript of this hearing is of record.  In 
September 2006, the Board remanded the issue for further 
development.

In a February 2006 rating decision, the RO denied a TDIU.  
The veteran perfected an appeal of this issue.  In September 
2007, the veteran again testified before the undersigned 
regarding this matter.  A transcript of this hearing is also 
of record.

In October 2007, the veteran submitted additional evidence to 
the Board.  As the veteran waived RO consideration of this 
additional evidence, the Board will consider the evidence 
with this appeal.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the veteran, 
his PTSD is productive of occupational and social impairment, 
with deficiencies in most areas, such as work, family 
relations, thinking or mood.

2.  Resolving all reasonable doubt in favor of the veteran, 
his PTSD renders him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no more, for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 501, 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.1, 4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in an October 2003 letter, issued prior to the 
decision on appeal, and a May 2007 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The May 
2007 letter also advised the veteran of the evidence needed 
to establish a disability rating and effective date.  The 
claim was last readjudicated in July 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, given the favorable decision, any 
question as to an appropriate disability rating or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Regarding the TDIU claim, the Board finds that the RO has 
substantially satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this issue given the fully 
favorable nature of the Board's decision.  

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's PTSD has been rated as 50 percent under 
Diagnostic Code 9411, 38 C.F.R. § 4.130 (2007).  The 
following evaluations are assignable under this code:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name 
warrants 100 percent.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships warrants 70 percent.

Occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships warrants 50 percent.

One factor to be considered is the Global Assessment of 
Functioning (GAF) scores.  The GAF score is a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2007).  Thus, a GAF score does not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.

A September 2003 psychological evaluation provided a 
diagnosis of PTSD and assigned a GAF score of 60.

A November 2003 VA examination report reflects that the 
veteran has a short fuse and continues to be irritable, has 
some suicidal ideation, has an okay relationship with his 
sister with whom he lives, has had six marriages that all 
ended in divorce, has three children with whom he has limited 
contact, has a couple of friends mostly at the Vet Center, 
and has recently been working long 12-hour days.  Examination 
showed the veteran to be appropriately dressed and oriented 
times four but with a down mood and averting eye contact.  
Memory was sufficient to allow him to recall all the 
questions that had been asked without difficulty.  There was 
no evidence of thought disorder in the sense of derailment, 
tangentiality or circumlocution.  He did not have 
hallucinations or delusions.  He performed well on cognitive 
functioning tests.  There was no impairment of thought 
process or communication that would have a negative impact on 
work or social functioning.  The examiner diagnosed the 
veteran with PTSD with depression, noted exposure to 
stressors while in Vietnam, and estimated the GAF score as 
51.  

VA treatment records note the veteran was hospitalized in May 
and June 2005 for treatment of PTSD.  A GAF score of 45 was 
assigned at that time.  An outpatient treatment record from 
November 2005 noted a GAF score of 58.

A June 2007 VA examination report, completed by the examiner 
who conducted the above examination, reflects that the 
veteran has difficulty forming close, emotional relationships 
with people, was irritable and short-tempered, has decreases 
in energy and motivation, has a few friends, has a reasonably 
good relationship with his sister with whom he lives but a 
poor relationship with another sister, and that he has not 
worked since December 2004 but does volunteer work in the 
prison system.  The veteran stated that the job became 
increasingly difficult as he would lose control with his 
temper and irritability and that he did not want to hurt 
anybody or get hurt himself.  The examiner noted that the 
veteran's tendency to become irritable and confrontational on 
the job increased to the point where he simply could not work 
anymore.  

Examination showed the veteran to be oriented times four but 
slightly unkempt with a down and sad mood and a cap over his 
eyes.  The examiner noted that, although the veteran was 
slightly unkempt, overall he appeared to be able to bath, 
feed and dress himself at least moderately well.  Testing 
showed that the veteran had poor short-term memory, but the 
examiner noted that his memory does seem to be sufficient to 
allow him to follow and carry on ordinary conversion.  There 
was no evidence of thought disorder in the sense of 
derailment, tangentiality or circumlocution.  The veteran 
stated that he hears noises at night especially with people 
trying to get in the house but his sister does not hear any 
of these sounds.  The examiner noted that in all likelihood 
the veteran is imagining them but stated that he does not 
have any other structured form of hallucinations or 
delusions.  The veteran reported occasional suicidal 
ideation.  

Cognitive functioning tests showed no impairment of thought 
process or communication that would have a significant impact 
on social functioning or work capacity.  The examiner 
diagnosed the veteran with PTSD with depression.  The 
examiner also noted that the veteran has limited work 
capacity due to PTSD and exposure to combat in Vietnam.  He 
then estimated the veteran's GAF score as 50 due in part to 
limited work capacity.  The examiner also noted a slight 
increase in the veteran's symptoms, especially in the area of 
irritability and short temper.  The examiner concluded that 
the veteran's PTSD produces near severe levels of dysfunction 
in terms of his work capacity and considerable dysfunction in 
terms of his social capacity.  

Given the above, the Board observes that the veteran exhibits 
symptoms reflective of both the 50 percent and 70 percent 
criteria.  Resolving all reasonable doubt in favor of the 
veteran, the Board finds that his disability picture more 
nearly approximates the criteria of occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, thinking or mood.  Thus, a 70 percent 
rating is warranted for the veteran's PTSD.  

A higher 100 percent rating is not warranted because the 
veteran's disability is not reflective of gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  While there was some mention of 
passive suicidal ideation, intent or plan was not noted.  
Further, his statement to the examiner that he hears things 
at night was not considered to be a structured form of 
hallucinations or delusions.  His memory loss is short term 
only, and his memory was sufficient to allow him to follow 
and carry on ordinary conversion.  Moreover, the GAF scores 
assigned by the examiners do not reflect the examiner's 
impression that the veteran is a danger to himself or others, 
or that he is influenced by hallucinations or delusions.  
Finally, the examiner's description of the veteran as 
slightly unkempt does not suggest the veteran is unable to 
maintain minimal personal hygiene.  Thus, the preponderance 
of the evidence does not reflect that the veteran's 
disability more nearly approximates the criteria for an 
evaluation in excess of 70 percent.


TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantial gainful employment.  38 C.F.R. 
§ 4.16(a) (2007).  

In this case, the veteran has just been awarded a 70 percent 
rating for his PTSD.  Thus, he meets the specific percentage 
requirements of 38 C.F.R. § 4.16(a).  The Board will now 
consider whether he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected PTSD.  In this regard, the veteran last worked in 
December 2004.  The June 2007 VA examination report reflects 
a GAF score of 50, which indicates some impairment in 
employment.  The report also shows that the veteran was not 
working and that his tendency to become irritable and 
confrontational on the job increased to the point where he 
could not work anymore.  Furthermore, the VA examiner stated 
that the veteran has limited work capacity due to PTSD and 
noted that the veteran's low GAF score was due in part to 
limited work capacity.  Lastly, the Board notes the 
examiner's assessment that the veteran's PTSD produces near 
severe levels of dysfunction in terms of his work capacity.  

Given the above, and resolving all reasonable doubt in favor 
of the veteran, the Board finds that his PTSD renders him 
unable to secure or follow a substantially gainful occupation 
(i.e., work which is more than marginal, that permits the 
individual to earn a "living wage").  Moore v. Derwinski, 1 
Vet. App. 356 (1991).  In this regard, the Board notes that 
the veteran is engaged in some volunteer work; however, the 
record shows that it only amounts to a few hours per week.


ORDER

A 70 percent rating for PTSD is granted, subject to the 
provisions governing the award of monetary benefits.

A TDIU is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


